275 F.2d 303
J. B. HICKS, Appellant,v.Francis F. SPRINGER, Clyde D. Underwood, H. Russel Holland, Frederick C. Ziem, et al., Appellees.
No. 13962.
United States Court of Appeals Sixth Circuit.
February 20, 1960.

No appearance for appellant.
Charles A. Davis, Asst. Corp. Counsel, David C. Pence, Pontiac, Mich., for appellee.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing appellant's complaint brought under the provisions of Section 1343, Title 28 U.S.C., for alleged violation of his civil rights arising out of his prosecution and conviction for the crime of arson in the State Court of Michigan.


2
In entering the order, the District Judge correctly pointed out that appellant was attempting to again assert the same alleged cause of action as was the subject matter of two prior civil actions filed in the United States District Court for the Eastern District of Michigan, each of which had been dismissed by order of the District Court. The order of dismissal in the second of said two actions was affirmed by this Court in Hicks v. Holland, 6 Cir., 235 F.2d 183.


3
As pointed out in the opinion in said case, in addition to the action being barred by a previous adjudication, the complaint states no cause of action on the merits. Kenney v. Fox, 6 Cir., 232 F.2d 288.


4
It is ordered that the judgment be affirmed.